DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction 
Claims 1-7, 9-16 and 18-22 have been examined in this application. Claims 1, 5, 9-12, 14 and 18-20 are amended. Claims 8 and 17 are cancelled. Claims 21 and 22 are new. This is a Final Office Action in response to Arguments and Amendments filed on 2/10/2022.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2021 and 5/2/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, these information disclosure statements are being considered by the office.
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.


Response to Arguments
In response Arguments and amendments dated 2/10/2022, with respect to the “Rejections under 35 USC 112” section on pages 11-12, the Applicant argues the amended claim language overcomes the 112 rejections. The amended claim language overcomes the majority of the 112 rejections. However, there is a 112(b) rejection listed below for claim 16 because the amendments to claim 14 have rendered the dependent claim language unclear. Please see 112(b) section below. 
With respect to the “Rejections Under 35 USC 103” section on pages 12-16, the Applicant argues that the prior art does not disclose the amended claim language of “wherein the control circuit calculates the minimum drivinq speed based on distance between the vehicle and a following vehicle travelling on the target lane, when the control circuit determines that the following vehicle is not sensed by a sensor, the control circuit set the distance between the vehicle and the following vehicle as a maximum distance sensible by the sensor”. This argument is persuasive. Therefore, the rejection is withdrawn. However, a new rejection is made in view of newly found prior art reference Pascheka et al. (DE 102014200896 A1). Please see 103 section below. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	a) In Claim 1, “an input device configured to receive a lane change command from a driver of the vehicle” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	A review of the specification shows the that the following appears to be the corresponding structure described in the specification to these claim limitation(s)
	a) An “input device” is interpreted to be a turn signal level, a switch or a button as per the specification [0049].  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “wherein calculating the minimum driving speed comprises: when a following vehicle traveling on the target lane corresponding to the lane -8-Appin. No. 16/204,400Attorney Docket No. 010300-00796G change command is not sensed, calculating the minimum driving speed based on a predetermined speed of traveling vehicles set by a country where the vehicle is located, and a sensing distance corresponding to a maximum distance sensible by a sensor of the vehicle”, the wording is unclear and therefore indefinite because it is unclear whether this is an alternative means of calculating the minimum driving speed when a following vehicle is not sensed or whether these steps are further incorporated into the calculation of the minimum driving speed described in the last two limitations of claim 14. Furthermore, it is unclear whether the maximum sensing distance is the same sensing distance of the independent claim or a different sensing distance. The limitation is interpreted to be: further calculating the minimum driving speed based on a predetermined speed of traveling vehicles set by a country where the vehicle is located. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11, 14-15 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nishira et al. (US 2005/0256630 A1) in view of Pascheka et al. (DE 102014200896 A1). 

As per Claim 1, Nishira et al. discloses an apparatus for controlling a lane change of a vehicle, the apparatus comprising: 
a sensor configured to sense an external vehicle ([0029-0030]; Fig. 1, Sensors 1a, 1b, 1c detect surrounding vehicles); 
an input device configured to receive a lane change command from a driver of the vehicle ([0029]; Fig. 1, Turn indicator 5); and 
a control circuit configured to be electrically connected with the sensor and the input device ([0032, 0034]; Fig. 1, Fig. 14, Processing unit 3 receives signals from sensors 1a-1c and turn indicator 5 (input device)), 
wherein the control circuit is configured to: 
receive the lane change command using the input device ([0042, 0043]; Fig. 3, Steps S2-S3 Read state of signal indicator 5 (input device), [0045-0046]; Fig. 5, Step S34 and S36 Determine right or left lane signal); 
upon receipt of the lane change command, set a target lane to which the vehicle makes a lane change ([0042-0045]; Fig. 3 Steps S2-S3 and Fig. 5 Determine which lane the vehicle is to make a lane change into); and 
 calculate a minimum driving speed at which the vehicle traveling on a driving lane performs the lane change to the target lane ([0050]; Fig. 3, Step S5 Appropriate speed range is calculated [0063, 0082-0084]; Fig. 6 Steps S53, S56, S57 Appropriate speed range includes minimum values as shown in Fig. 11), 
wherein:  
when the control circuit determines that driving speed of the vehicle is lower than the calculated minimum driving speed, the control circuit is configured to compare the calculated minimum driving speed with a speed of a preceding vehicle traveling on the driving lane ([0093-0099, 0102]; Fig. 11, Fig. 6 Steps S58-S59 Vehicle speed range, including minimum driving speed is compared to appropriate speed range for preceding vehicle limitation which is based on speed of the preceding vehicle. This evaluation is performed when the driving speed is determined to be less than the minimum values of the speed ranges); and 
when the control circuit determines that the speed of the preceding vehicle is lower than the calculated minimum driving speed ([0096-0099]; Fig. 11 Relative speed between the preceding vehicle and simulated speeds, including minimum driving speed is determined. Therefore the control circuit determines when speed of preceding vehicle is lower than the calculated minimum driving speed), the control circuit is configured to determine whether there is a collision predicted between the vehicle and the preceding vehicle ([0093-0103, 0136-0137]; Fig. 6 Steps S58-S59 and Fig. 3 Step S6 Fig. 11 Determining whether any of the speed range gaps, for example G0-G2, make a lane change possible, and therefore determine whether a collision is predicted. For example, gap G1 indicates that a lane change is possible) and control the vehicle based on a determination result of the control circuit ([0102-0103, 0136-0137]; Fig. 11, Fig. 3 Steps S6-S7 Target speed is selected to be within a speed range gap that makes lane change possible, and vehicle is controlled to accelerate when the current speed is less than the target speed) and   
	wherein the control circuit calculates the minimum driving speed based on a distance between the vehicle and a following vehicle travelling on the target lane ([0050-0055, 0063, 0082-0084]; Fig. 3, Step S5, Fig. 6 Steps S53, S56, S57 Appropriate speed range is calculated and includes minimum values as shown in Fig. 11. The minimum values are determined based on an inter-vehicle distance, including a distance to a following vehicle on the target lane, such as other vehicle 12 in Fig. 7), and 
	the control circuit determines that the following vehicle is not sensed by the sensor ([0051-0052, 0100-0101]; Fig. 6 Step S60, Fig. 7, Fig. 11 Determine whether or not there is a following vehicle sensed by the sensor), 

	While Nishira et al. discloses the control circuit determining that the following vehicle is not sensed, Nishira et al. does not disclose that when this is determined the control circuit sets the distance between the vehicle and the following vehicle as a maximum distance sensible by the sensor. 

	However, Pascheka et al. teaches: when it is determined that the following vehicle is not sensed, the control circuit sets the distance between the vehicle and the following vehicle as a maximum distance sensible by the sensor ([0015, 0038-0039, 0044, 0059]; Fig. 1 When vehicle does not sense following vehicle, the distance between the vehicle and following vehicle is generated at a distance of the sensor range). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nishira et al. to include the above limitations, as detailed in Pascheka et al. with the motivation to safely accommodate lane changes when vehicles are approaching from behind at a high speed outside of the sensor range as detailed in Pascheka et al. [0007]. 

As per Claim 2, Nishira et al. discloses the apparatus according to claim 1, wherein the control circuit is configured to: 
calculate the minimum driving speed of the vehicle in response to receiving the lane change command ([0042-0043]; Fig. 3 Steps S2-S3 regarding detecting turn signal operation (lane change command) precedes Step S6).

As per Claim 3, Nishira et al. discloses the apparatus according to claim 1, wherein the control circuit is configured to: 
calculate the minimum driving speed of the vehicle periodically while the vehicle travels ([0040] Process is executed at predetermined time intervals (periodically)).

As per Claim 4, Nishira et al. discloses the apparatus according to claim 1, wherein the control circuit is configured to: 
when the following vehicle traveling on a target is sensed by the sensor, calculate the minimum driving speed based on a speed of the following vehicle and a distance between the vehicle and the following vehicle ([0066, 0082]; Fig. 4, Fig. 7, Appropriate speed range, which includes minimum value, is based on other vehicle 12 velocity v2 and distance between the vehicles xo-x2).

As per Claim 5, Nishira et al. discloses the apparatus according to claim 1, 

While Nishira et al. discloses when the following vehicle traveling on the target lane is not sensed by the sensor, calculate the minimum driving speed based on a predetermined speed for traveling vehicles ([0100-0101]; Fig. 6 Step S60, Fig. 7, Fig. 11 When no following vehicle, the appropriate range minimum value, (minimum driving speed) is set based on predetermined lower limit, Vmin -based on a driving characteristic of general drivers), Nishira et al. does not disclose this calculation is further comprised in the calculation details of the independent claim (such as considering the maximum distance sensible by the sensor). 

	However, Pascheka et al. teaches: in addition to the calculation steps of the independent claim, when the following vehicle traveling on the target lane is not sensed by the sensor, further calculate the minimum driving speed based on a predetermined speed for traveling vehicles ([0015, 0059] Minimum driving speed is based on predetermined typical vehicle speed). 
	The motivation to combine Nishira et al. and Pascheka et al. is provided in rejection to claim 1. 

As per Claim 6, Nishira et al. discloses the apparatus according to claim 1, wherein the control circuit is configured to: 
 when the calculated minimum driving speed is lower than the speed of the preceding vehicle, accelerate the vehicle until the driving speed of the vehicle becomes higher than the calculated minimum driving speed ([0095, 0098, 0103, 0136] There will be a condition where the preceding vehicle speed is higher than the minimum driving speed for a speed range gap, for example G0-G2, and because the preceding vehicle speed is high it does not limit the speed range gap and therefore the vehicle will accelerate to a speed, for example accelerate to the maximum speed of the range), 
control the vehicle to perform the lane change from the driving lane to the target lane ([0136, 0141]; Fig. 3 Step S7, Speed control is performed during lane change).

As per Claim 7, Nishira et al. discloses the apparatus according to claim 1, wherein the control circuit is configured to: 
control the vehicle such that the driving speed of the vehicle is higher than the minimum driving speed, when the preceding vehicle is not sensed by the sensor ([0093, 0136]; Fig. 6 Step S58 – No Preceding vehicle not detected, then the speed range is only based on adjacent lane speed range requirements [0103] The target speed may be set as the maximum speed in the appropriate speed range (higher than minimum driving speed)); and 
control the vehicle to perform the lane change from the driving lane to the target lane ([0136, 0141]; Fig. 3 Step S7, Speed control is performed during lane change).

As per Claim 9, Nishira et al. discloses the apparatus according to claim 1, wherein the control circuit is configured to: 
determine whether to accelerate the vehicle based on the speed of the preceding vehicle and a distance between the vehicle and the preceding vehicle, when the calculated minimum driving speed is higher than the speed of the preceding vehicle ([0094-0099, 0136-0137]; Fig. 3 Steps S5-S7, Fig. 6 Step S59, Fig. 11 Target speed and whether acceleration is required is determined based on relative speed and inter-vehicle distance. This evaluation may be performed when the minimum value of the speed range is higher than the speed of the preceding vehicle)
determine whether there is the collision predicted between the vehicle and the preceding vehicle based on the speed of the preceding vehicle and the distance between the vehicle and the preceding vehicle ([0094-0101]; Fig. 3 Steps S5-S7, Fig. 11 Determine whether speed range might cause a collision based on based on relative speed and inter-vehicle distance); 
control the vehicle such that the driving speed of the vehicle is higher than the calculated minimum driving speed, when the collision is not predicted ([0103, 0136] Vehicle may be controlled to accelerate to a speed above the minimum driving speed, for example accelerate to the maximum speed of the range or keeping the same speed if within allowable speed range)

As per Claim 11, Nishira et al. discloses the apparatus according to claim 1, wherein the control circuit is configured to: 
	determine whether to accelerate the vehicle based on the speed of the preceding vehicle and a distance between the vehicle and the preceding vehicle, when the calculated minimum driving speed is higher than the speed of the preceding vehicle ([0094-0099, 0136-0137]; Fig. 3 Steps S5-S7, Fig. 6 Step S59, Fig. 11 Target speed and whether acceleration is required is determined based on relative speed and inter-vehicle distance. This evaluation may be performed when the minimum value of the speed range is higher than the speed of the preceding vehicle)
	determine whether there is the collision predicted between the vehicle and the preceding vehicle based on the speed of the preceding vehicle and the distance between the vehicle and the preceding vehicle ([0094-0101]; Fig. 3 Steps S5-S7, Fig. 11 Determine whether speed range might cause a collision based on based on relative speed and inter-vehicle distance); and 
control the vehicle to decelerate, when there is the probability of collision ([0102-0103, 0136, 0141] When vehicle speed is not in the appropriate speed range and the speed range gap is slower, the vehicle may be controlled to approach lower target speed (decelerated)).

As per Claim 14, Nishira et al. discloses a method for controlling a lane change in a vehicle, the method comprising: 
receiving, by a control circuit, a lane change command from a driver of the vehicle ([0042, 0043]; Fig. 3, Steps S2-S3 Read state of signal indicator 5 (input device), [0045-0046]; Fig. 5, Step S34 and S36 Determine right or left lane signal); 
calculating, by the control circuit, a minimum driving speed at which the vehicle traveling on a driving lane performs a lane change to a target lane ([0050]; Fig. 3, Step S5 Appropriate speed range is calculated [0063, 0082-0084]; Fig. 6 Steps S53, S56, S57 Appropriate speed range includes minimum values as shown in Fig. 11);  
comparing, by the control circuit, a driving speed of the vehicle with the calculated minimum driving speed ([0102-0103]; Compare driving speed of host vehicle to the appropriate speed ranges, which include the minimum values); 
comparing, by the control circuit, the calculated minimum driving speed with a speed of a preceding vehicle traveling on the driving lane, when the control circuit determines that the driving speed of the vehicle is lower than the calculated minimum driving speed ([0093-0099, 0102]; Fig. 11, Fig. 6 Steps S58-S59 Vehicle speed range, including minimum driving speed is compared to appropriate speed range for preceding vehicle limitation which is based on speed of the preceding vehicle. This evaluation is performed when the driving speed is determined to be less than the minimum values of the speed ranges); 
determining, by the control circuit, whether there is a collision predicted between the vehicle and the preceding ([0093-0103, 0136-0137]; Fig. 6 Steps S58-S59 and Fig. 3 Step S6 Fig. 11 Determining whether any of the speed range gaps, for example G0-G2, make a lane change possible, and therefore determine whether a collision is predicted. For example, gap G1 indicates that a lane change is possible), when the -7-Appin. No. 16/204,400Attorney Docket No. 010300-00796Gcontrol circuit determines that the speed of the preceding vehicle is lower than the calculated minimum driving speed ([0096-0099]; Fig. 11 Relative speed between the preceding vehicle and the host vehicle is determined, including when the host vehicle is at the minimum values of the speed ranges. Therefore the control circuit determines when speed of preceding vehicle is lower than the calculated minimum driving speed); and 
controlling, by the control circuit, the vehicle based on a determination result of the control circuit ([0102-0103, 0136-0137]; Fig. 11, Fig. 3 Steps S6-S7 Target speed is selected to be within a speed range gap that makes lane change possible, and vehicle is controlled to accelerate when the current speed is less than the target speed)   
wherein the control circuit calculates the minimum driving speed based on a distance between the vehicle and a following vehicle travelling on the target lane ([0050-0055, 0063, 0082-0084]; Fig. 3, Step S5, Fig. 6 Steps S53, S56, S57 Appropriate speed range is calculated and includes minimum values as shown in Fig. 11. The minimum values are determined based on an inter-vehicle distance, including a distance to a following vehicle on the target lane, such as other vehicle 12 in Fig. 7), and 
	the control circuit determines that the following vehicle is not sensed by the sensor ([0051-0052, 0100-0101]; Fig. 6 Step S60, Fig. 7, Fig. 11 Determine whether or not there is a following vehicle sensed by the sensor), 

	While Nishira et al. discloses the control circuit determining that the following vehicle is not sensed, Nishira et al. does not disclose that when this is determined the control circuit sets the distance between the vehicle and the following vehicle as a maximum distance sensible by the sensor. 

	However, Pascheka et al. teaches: when it is determined that the following vehicle is not sensed, the control circuit sets the distance between the vehicle and the following vehicle as a maximum distance sensible by the sensor ([0015, 0038-0039, 0044, 0059]; Fig. 1 When vehicle does not sense following vehicle, the distance between the vehicle and following vehicle is generated at a distance of the sensor range). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nishira et al. to include the above limitations, as detailed in Pascheka et al. with the motivation to safely accommodate lane changes when vehicles are approaching from behind at a high speed outside of the sensor range as detailed in Pascheka et al. [0007]. 

As per Claim 15, Nishira et al. discloses the method according to claim 14, wherein calculating the minimum driving speed comprises:  35Attorney Docket No. 15438-796 
when a following vehicle traveling on the target lane corresponding to the lane change command is sensed, calculating the minimum driving speed based on a speed of the following vehicle and a distance between the vehicle and the following vehicle ([0066, 0082]; Fig. 4, Fig. 7, Appropriate speed range, which includes minimum value, is based on other vehicle 12 velocity v2 and distance between the vehicles xo-x2).

As per Claim 18, Nishira et al. discloses the method according to claim 14, further comprising: 
controlling, by the control circuit, the vehicle such that the driving speed of the vehicle is higher than the minimum driving speed, when the preceding vehicle is not sensed ([0093, 0136]; Fig. 6 Step S58 – No Preceding vehicle not detected, then the speed range is only based on adjacent lane speed range requirements [0103] The target speed may be set as the maximum speed in the appropriate speed range (higher than minimum driving speed)); and 
controlling, by the control circuit, the vehicle to perform the lane change from the driving lane to the target lane ([0136, 0141]; Fig. 3 Step S7, Speed control is performed during lane change).

As per Claim 19, Nishira et al. discloses the method according to claim 14, further comprising: 
determining whether to accelerate the vehicle based on the speed of the preceding vehicle and a distance between the vehicle and the preceding vehicle, when the minimum driving speed is higher than the speed of the preceding vehicle ([0094-0095, 0098]; Fig. 6 Step S59 Speed range is set based on speed of the preceding vehicle, v3, and distance between the vehicle and the preceding vehicle, R=x3-x0. [0102, 0136] Acceleration control is based on speed range. [0040] Process is executed at predetermined time intervals and therefore the determination will be made in conditions when the minimum speed in the appropriate speed range (minimum driving speed) is higher than the speed of the preceding vehicle).

As per Claim 20, Nishira et al. discloses the method according to claim 14, further comprising: 
determining, by the control circuit, whether there is the collision predicted between the vehicle and the preceding vehicle based on the speed of the preceding vehicle and a distance between the vehicle and the preceding vehicle ([0055, 0094-0095, 0098]; Fig. 6 Step S59 Appropriate speed range is set to avoid a collision based on speed of the preceding vehicle, v3, and distance between the vehicle and the preceding vehicle, R=x3-x0. Therefore, in the appropriate speed range, there is determined to be no probability of collision);  33Attorney Docket No. 15438-796
controlling, by the control circuit, the vehicle such that the driving speed of the vehicle is higher than the minimum driving speed, when the collision is not predicted ([0103, 0136] The target speed may be set, and vehicle controlled, to the maximum speed in the speed range. By keeping the target speed within the appropriate speed range, this is performed when there is no probability of collision); and 
controlling, by the control circuit, the vehicle to perform the lane change from the driving lane to the target lane ([0136, 0141]; Fig. 3 Step S7, Speed control is performed during lane change).

As per Claim 21, Nishira et al. discloses the apparatus according to claim 1, wherein the control circuit is configured to: determine whether to accelerate the vehicle based on the speed of the preceding vehicle and a distance between the vehicle and the preceding vehicle, when the calculated minimum driving speed is higher than the speed of the preceding vehicle ([0094-0099, 0136-0137]; Fig. 3 Steps S5-S7, Fig. 6 Step S59, Fig. 11 Target speed and whether acceleration is required is determined based on relative speed and inter-vehicle distance. This evaluation may be performed when the minimum value of the speed range is higher than the speed of the preceding vehicle).

 As per Claim 22, Nishira et al. discloses the method according to claim 14, further comprising: controlling, by the control circuit, the vehicle such that the driving speed of the vehicle is higher than the calculated minimum driving speed, when the calculated minimum driving speed is lower than the speed of the preceding vehicle ([0094-0099, 0103, 0136] Vehicle may be controlled to accelerate to a speed above the minimum driving speed, for example accelerate to the maximum speed of the range or keeping the same speed if within allowable speed range. This may be performed when the minimum driving speed is lower than the speed of the preceding vehicle); and 
controlling the vehicle to perform the lane change from the driving lane to the target lane ([0102-0103, 0136-0137]; Fig. 11, Fig. 3 Steps S6-S7 Vehicle speed is controlled based on target speed).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nishira et al. (US 2005/0256630 A1) in view of Pascheka et al. (DE 102014200896 A1) in further view of Ogawa (JP 2017/134664A).

As per Claim 10, Nishira et al. discloses the apparatus according to claim 9, wherein the control circuit is configured to: 
determine whether there is the collision predicted between the vehicle and the preceding vehicle ([0094-0101]; Fig. 3 Steps S5-S7, Fig. 11 Determine whether speed range might cause a collision based on based on relative speed and inter-vehicle distance);

Nishira et al. does not disclose that collision prediction is based: 
estimate both expected movement points of the vehicle and expected movement points of the preceding vehicle based on the speed of the preceding vehicle and the distance between the vehicle and the preceding vehicle; and 
determine whether there is the collision predicted between the vehicle and the preceding vehicle based on the expected movement points of the preceding vehicle 

However, Ogawa et al. teaches: collision prediction including the steps of  
estimate both expected movement points of the vehicle and expected movement points of the other vehicle based on the speed of the other vehicle and the distance between the vehicle and the other vehicle ([0003, 0028-0029, 0070-0074]; Fig. 8 Expected movement points of host vehicle are determined and another vehicle movement points are determined based on speed and distance to the other vehicle); and 
determine whether there is the collision predicted between the vehicle and the other vehicle based on the expected movement points of the preceding vehicle ([0070-0074]; Collision is predicted when expected movement points are within a predetermined distance). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nishira et al. to include the above limitations, as detailed in Ogawa et al. with the motivation being to accurately predict a collision and improve safety as detailed in Ogawa et al. [0005]. 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nishira et al. (US 2005/0256630 A1) in view of Pascheka et al. (DE 102014200896 A1) in further view of Fukuda et al. (US 2019/0185005 A1).

As per Claim 12, Nishira et al. discloses the apparatus according to claim 11, wherein the control circuit is configured to: 
determine whether there is the collision predicted between the vehicle and the preceding vehicle at predetermined time intervals ([0040] Process is executed at predetermined time intervals).

Nishira et al. does not explicitly disclose: determine whether there is the collision predicted between the vehicle and the preceding vehicle after the vehicle decelerates

However, Fukuda et al. teaches: determine whether there is the collision predicted between the vehicle and the preceding vehicle after the vehicle decelerates ([0071]; Fig. 3, Step S260 Control vehicle to decelerate, [0101]; Fig. 5 Re-determine if lane change is possible)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nishira et al. to include the above limitations, as detailed in Fukuda et al., with the motivation being to avoid passenger discomfort by having an inappropriate inter-vehicle distance as detailed in Fukuda et al. [0004]. 

As per Claim 13, Nishira et al. discloses the apparatus according to claim 11, wherein the control circuit is configured to: 
at predetermined time intervals recalculate a minimum driving speed at which the vehicle is able to perform the lane change from the driving lane to the target lan ([0040] Process is executed at predetermined time intervals).

Nishira et al. does not explicitly disclose: this calculations is performed after the vehicle decelerates. 

However, Fukuda et al. teaches: this calculations is performed after the vehicle decelerates ([0071]; Fig. 3, Step S260 Control vehicle to decelerate, [0040, 0063, 0104]; Fig. 5 Step S460 When it is determined that lane change is not possible, Step S230 re-calculate speed adjustment (calculate minimum driving speed)). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nishira et al. to include the above limitations, as detailed in Fukuda et al., with the motivation being to avoid passenger discomfort by having an inappropriate inter-vehicle distance as detailed in Fukuda et al. [0004]. 

Alternatively, Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pascheka et al. (DE 102014200896 A1) in view of Nishira et al. (US 2005/0256630 A1).

Examiner’s Note: An alternative rejection for claim 14 is provided to better align with dependent Claim 16. 

As per Claim 14, Pascheka et al. discloses a method for controlling a lane change in a vehicle, the method comprising: 
receiving, by a control circuit, a lane change command from a driver of the vehicle ([0040- 0042]; Fig. 1 Driver assist system including central computing device performs below steps, including receiving manual activation for lane change);
calculating, by the control circuit, a minimum driving speed at which the vehicle traveling on a driving lane performs a lane change to a target lane ([0015, 0045]; Calculate minimum speed for vehicle performing lane change);  
comparing, by the control circuit, a driving speed of the vehicle with the calculated minimum driving speed ([0045-0046]; Determine whether accelerating to minimum speed from current speed would be in permissible comfort range);
controlling, by the control circuit, the vehicle based on a determination result of the control circuit to avoid collision ([0014-0015, 0025, 0046] Autopilot performs lane change to meet safety criteria, in consideration of preceding lane ahead and lane change speed)

While Pascheka et al. discloses considering limitations ahead of the vehicle on the lane,  Pascheka et al. does not disclose this is performed by 
comparing, by the control circuit, the calculated minimum driving speed with a speed of a preceding vehicle traveling on the driving lane, when the control circuit determines that the driving speed of the vehicle is lower than the calculated minimum driving speed; 
determining, by the control circuit, whether there is a collision predicted between the vehicle and the preceding vehicle when the -7-Appin. No. 16/204,400Attorney Docket No. 010300-00796Gcontrol circuit determines that the speed of the preceding vehicle is lower than the calculated minimum driving speed; 

	However, Nishira et al. teaches: 
comparing, by the control circuit, the calculated minimum driving speed with a speed of a preceding vehicle traveling on the driving lane, when the control circuit determines that the driving speed of the vehicle is lower than the calculated minimum driving speed ([0093-0099, 0102]; Fig. 11, Fig. 6 Steps S58-S59 Vehicle speed range, including minimum driving speed is compared to appropriate speed range for preceding vehicle limitation which is based on speed of the preceding vehicle. This evaluation is performed when the driving speed is determined to be less than the minimum values of the speed ranges); 
determining, by the control circuit, whether there is a collision predicted between the vehicle and the preceding ([0093-0103, 0136-0137]; Fig. 6 Steps S58-S59 and Fig. 3 Step S6 Fig. 11 Determining whether any of the speed range gaps, for example G0-G2, make a lane change possible, and therefore determine whether a collision is predicted. For example, gap G1 indicates that a lane change is possible), when the -7-Appin. No. 16/204,400Attorney Docket No. 010300-00796Gcontrol circuit determines that the speed of the preceding vehicle is lower than the calculated minimum driving speed ([0096-0099]; Fig. 11 Relative speed between the preceding vehicle and the host vehicle is determined, including when the host vehicle is at the minimum values of the speed ranges. Therefore the control circuit determines when speed of preceding vehicle is lower than the calculated minimum driving speed); and 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pascheka et al. to include the above limitations, as detailed in Nishira et al., with the motivation being to provide an effective lane change assistance when the difference between the host vehicle and the other vehicles on the adjacent lane is small as detailed in Nishira et al. [0004]. 

	Furthermore, Pascheka et al. discloses 
	wherein the control circuit calculates the minimum driving speed based on distance between the vehicle and a following vehicle travelling on the target lane ([0014-0015]; Minimum speed for lane change is calculated using required time-gap based on distance between the vehicles), 
	when the control circuit determines that the following vehicle is not sensed by a sensor, the control circuit set the distance between the vehicle and the following vehicle as a maximum distance sensible by the sensor ([0015, 0038-0039, 0044, 0059]; Fig. 1 When vehicle does not sense following vehicle, the distance between the vehicle and following vehicle is generated at a distance of the sensor range).
	 
Claim 16 is are rejected under 35 U.S.C. 103 as being unpatentable over Pascheka et al. (DE 102014200896 A1) in view of Nishira et al. (US 2005/0256630 A1) in further view of Sugawara et al. (US 2017/0341652 A1).

As per Claim 16, Pascheka et al. discloses the method according to claim 14, wherein calculating the minimum driving speed comprises: when a following vehicle traveling on the target lane corresponding to the lane -8-Appin. No. 16/204,400Attorney Docket No. 010300-00796G change command is not sensed, calculating the minimum driving speed based on a predetermined speed of traveling vehicles where the vehicle is located, and a sensing distance corresponding to a maximum distance sensible by a sensor of the vehicle ([0015, 0038-0039, 0044, 0059]; Fig. 1 When vehicle does not sense following vehicle, the distance between the vehicle and following vehicle is generated at a distance of the sensor range).

	While Pascheka et al. discloses the above limitations, Pascheka et al. does not explicitly disclose that the traveling speed is set by the country where the vehicle is located. 

	However, Sugawara et al. teaches that a simulated traveling speed can be based on a predetermined speed of traveling vehicles set by a country where the vehicle is located ([0055-0056] Worst case scenario speed of lane can be based on speed limit (based on country) with an added margin of safety). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pascheka et al. to include the above limitations, as detailed in Sugawara et al., with the motivation being to avoid contact from a following vehicle or cause a following vehicle to rapidly decelerate as detailed in Sugawara et al. [0007].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNMARIE IRWIN whose telephone number is (571)272-5120.  The examiner can normally be reached on Monday - Thursday, 6:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.I./Examiner, Art Unit 3669                                                         
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619